Exhibit 10.1
 
 
Tenth Amendment to Credit and Security Agreement


This Tenth Amendment to Credit and Security Agreement (herein, the “Amendment”)
is entered into as of September 25, 2018 (the “Effective Date”), among Martin
Marietta Funding LLC, a Delaware limited liability company (“Borrower”), Martin
Marietta Materials, Inc., a North Carolina corporation, as initial Servicer (the
“Servicer”), each commercial paper conduit and financial institution from time
to time a party to the Credit and Security Agreement (as defined below) as
lenders (the “Lenders”), and SunTrust Bank (“SunTrust”), a Georgia banking
corporation, in its capacity as administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”).


Preliminary Statements
 
Whereas, the Borrower, the Servicer, the Lenders and the Administrative Agent
entered into a certain Credit and Security Agreement, dated as of April 19, 2013
(the Credit and Security Agreement, as the same has been amended prior to the
date hereof, being referred to herein as the “Credit and Security Agreement”). 
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit and Security Agreement;


Whereas, the Borrower and the Servicer have requested that the Administrative
Agent and the Lenders agree to amend the Credit and Security Agreement and the
Administrative Agent and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment;


Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:



Section 1.
Amendment.



Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit and Security Agreement shall be amended as follows:


1.1.            Section 1.7 of the Credit and Security Agreement is hereby
amended and restated in its entirety and as so amended and restated shall read
as follows:


Section 1.7.                          Suspension of the Eurodollar Rate.  (a) If
any Lender lending at the Eurodollar Rate hereunder determines that (i) funding
any of its Loan at the Eurodollar Rate would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, (ii) deposits of a type and maturity appropriate to
match fund its Loan at such Eurodollar Rate are not available or (iii) such
Eurodollar Rate does not accurately reflect the cost of acquiring or maintaining
such Loan, then, with prior notice to the Administrative Agent and the Borrower,
such Lender may suspend the availability of the Eurodollar Rate, and such
Lender’s Principal shall thereafter accrue Interest at the rate that is one‑half
of one percent (0.50%) above the Federal Funds Rate.  Any conversion of any
outstanding Loan bearing interest at the Eurodollar Rate which is required under
this Section 1.7 shall be effected immediately (or, if permitted by applicable
law, on the last day of the Interest Period therefor).
 
 

--------------------------------------------------------------------------------


 
(b)            If, prior to the commencement of any Interest Period for any Loan
accruing interest at the Eurodollar Rate:


(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate (including, without limitation,
because the Reuters Screen LIBOR01 Page or any other page that may replace such
page from time to time for the purpose of displaying offered rates of leading
banks for London interbank deposits in United States dollars is not available or
published on a current basis) for such Interest Period, or


(ii)            the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate for such Interest Period will not
accurately reflect the cost to such Required Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,


then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Alternate
Base Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  The Administrative Agent shall use reasonable efforts to determine
from time to time whether the circumstances giving rise to such notice no longer
exist and, promptly after the Administrative Agent determines that the
circumstances giving rise to such notice no longer exist, the Administrative
Agent shall use reasonable efforts to notify the Borrower and the Lenders.

 
2

--------------------------------------------------------------------------------

 
 
(c)            If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but the supervisor for the administrator
of the Reuters Screen LIBOR01 Page or any other page that may replace such page
from time to time for the purpose of displaying offered rates of leading banks
for London interbank deposits in United States dollars or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Reuters Screen LIBOR01
Page or any other page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin).  Notwithstanding anything to the
contrary in Section 12.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this clause (c),
only to the extent the Reuters Screen LIBOR01 Page or any other page that may
replace such page from time to time for the purpose of displaying offered rates
of leading banks for London interbank deposits in United States dollars for the
applicable currency and/or such Interest Period is not available or published at
such time on a current basis), any conversion of any outstanding Loan bearing
interest at the Eurodollar Rate to, or continuation of any Loan as, a Eurodollar
Loan shall be ineffective.


1.2.            Section 3.1 of the Credit and Security Agreement is hereby
amended by inserting the following new clause at the end thereof:


(aa)            Beneficial Ownership Rule.  The Borrower is an entity that is
organized under the laws of the United States or of any state of the United
States and at least 51 percent of whose common stock or analogous equity
interest is owned by a listed entity and is excluded on that basis from the
definition of Legal Entity Customer as set forth in the Beneficial Ownership
Rule.
 
 
3

--------------------------------------------------------------------------------


 
1.3.            Section 5.1(b) of the Credit and Security Agreement is hereby
amended by inserting the following new clause at the end thereof:


(iv)            Change in Status.  Promptly following any change that would
result in the Borrower being a Legal Entity Customer under the Beneficial
Ownership Rule, the Borrower shall notify the Administrative Agent of such
change and shall deliver to the Administrative Agent such information and shall
complete such forms as are reasonably requested by the Administrative Agent for
purposes of complying with the Beneficial Ownership Rule, in each case in form
and substance reasonably acceptable to the Administrative Agent.


1.4.            The defined term “Facility Termination Date” appearing in
Exhibit I to the Credit and Security Agreement is hereby amended and restated in
its entirety and as so amended and restated shall read as follows:


“Facility Termination Date” means the earlier of (i) September 25, 2019, and
(ii) the Amortization Date.


1.5.            A new defined term is hereby added to Exhibit I to the Credit
and Security Agreement in alphabetical sequence and shall read as follows:


“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.



Section 2.
Conditions Precedent.



The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:


2.1.                      The Borrower, the Servicer, the Lenders and the
Administrative Agent shall have executed and delivered this Amendment.


2.2.                      The Administrative Agent shall have received a fully
executed copy of that certain Tenth Amendment Fee Letter, dated as of the date
hereof, by and among the Borrower, the Administrative Agent, and the Lenders
(the “Fee Letter”).


2.3.                      The Lenders shall have received all fees due and
payable under the Fee Letter.
 
 
4

--------------------------------------------------------------------------------


 
2.4.                      Such other documents and instruments incident to the
execution and delivery of this Amendment, in a form reasonably satisfactory to
the Administrative Agent and its counsel, as may be reasonably requested by the
Administrative Agent.



Section 3.
Representations and Warranties.



In order to induce the Lenders to execute and deliver this Amendment, each of
the Borrower and the Servicer hereby represent to the Lenders that as of the
date hereof (a) the representations and warranties set forth in Article III of
the Credit and Security Agreement are and shall be and remain true and correct
in all material respects (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall remain true and correct in all material
respects as of such earlier date) and (b) each of the Borrower and the Servicer
is in material compliance with the terms and conditions of the Credit and
Security Agreement and no event has occurred and is continuing that would
constitute an Amortization Event or a Potential Amortization Event under the
Credit and Security Agreement or shall result after giving effect to this
Amendment.



Section 4.
Miscellaneous.



4.1.                    The Borrower hereby acknowledges and agrees that the
Liens created and provided for by the Transaction Documents continue to secure,
among other things, the Aggregate Unpaids and the performance of all of the
Borrower’s obligations under the Transaction Documents and the Credit and
Security Agreement as amended hereby; and the Transaction Documents and the
rights and remedies of the Lenders thereunder, the obligations of each of the
Borrower and Servicer thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Transaction Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.


4.2.                    Except as specifically amended herein, the Credit and
Security Agreement shall continue in full force and effect in accordance with
its original terms.  Reference to this specific Amendment need not be made in
the Credit and Security Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit and
Security Agreement, any reference in any of such items to the Credit and
Security Agreement being sufficient to refer to the Credit and Security
Agreement as amended hereby.


4.3.                    The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of or incurred by the Administrative Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment, including the reasonable fees and expenses of counsel for the
Administrative Agent.
 
 
5

--------------------------------------------------------------------------------


 
4.4.                    This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement. 
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.  Delivery of a counterpart hereof by facsimile transmission or by
e‑mail transmission of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.  This Amendment shall be governed by, and construed in accordance with,
the internal laws of the State of New York.




[Signature Page to Follow]
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------


 
 
This Tenth Amendment to Credit and Security Agreement is entered into as of the
date and year first above written.
 
 

 
Martin Marietta Funding LLC,
    as Borrower                  
 
By:
/s/ Roselyn Bar       Name:  Roselyn Bar       Title:    EVP, General Counsel
and Corporate Secretary          

 

 
Martin Marietta Materials, Inc.,
         as the Servicer                  
 
By:
/s/ James A.J. Nickolas       Name:  James A.J. Nickolas       Title:    CFO    
     

 
Accepted and agreed to.
 

 
SunTrust Bank,
   
     individually as a Lender and as Administrative Agent
         
 
By:
/s/ Pawan Churiwal       Name:  Pawan Churiwal       Title:    Director        
 

 
 
 
Signature Pages to Tenth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------


 
 

 
PNC Bank, National Association,
   
     as a Lender
         
 
By:
/s/ Christopher Blaney       Name:  Christopher Blaney       Title:    Senior
Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Pages to Tenth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------


 
 
 

 
Regions Bank,
   
     as a Lender
         
 
By:
/s/ Mark A. Kassis       Name:  Mark A. Kassis       Title:    Managing Director
         

 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Pages to Tenth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------


 
 
 

 
MUFG Bank, Ltd.
         f/k/a The Bank of Tokyo-Mitsubishi UFJ, LTD.,    
     New York Branch, as a Lender
         
 
By:
/s/ Eric Williams       Name:  Eric Williams       Title:    Managing Director  
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Pages to Tenth Amendment to Credit and Security Agreement